Citation Nr: 0101941	
Decision Date: 01/24/01    Archive Date: 01/31/01	

DOCKET NO.  99-22 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a traumatic head injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  



FINDINGS OF FACT

1.  An unappealed April 1961 RO decision denied service 
connection for residuals of a traumatic head injury.  

2.  Evidence received since the April 1961 RO decision does 
not bear directly and substantially on the matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, the April 
1961 RO decision is final, and the claim of entitlement to 
service connection for residuals of a traumatic head injury 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the veteran's personal hearing the issue on appeal was 
clarified.  The veteran indicated that there was only one 
issue on appeal.  That issue was whether or not new and 
material evidence had been submitted to reopen a claim of 
service connection for residuals of a traumatic head injury.  
It was indicated that there were not separate issues of 
service connection for headache, earache, and hearing loss, 
but rather these were being claimed as residuals of the head 
trauma.  Therefore, to the extent that separate issues had 
been certified regarding service connection for headache, 
earache, and hearing loss, these issues have been withdrawn 
by testimony offered at a personal hearing that is 
subsequently reduced to writing.  38 C.F.R. 
§ 20.204(b),(c)(2000); see Tomlin v. Brown, 5 Vet. App. 355 
(1993).  

A December 1998 letter to the veteran and his representative 
informed them of the evidence necessary to reopen the 
veteran's claim of service connection for residuals of a 
traumatic head injury.  The October 1999 statement of the 
case further advised the veteran and his representative of 
what was required to reopen the claim, as well as noting that 
a response had not been received to the December 1998 letter.  
During the veteran's personal hearing, in September 2000, 
testimony was offered regarding medical care received by the 
veteran subsequent to service.  The veteran and his 
representative indicated that they would obtain records 
relating to this treatment, and submit these to the VA.  It 
was requested that the record would be held open for 30 days 
so that the records could be obtained.  The veteran signed a 
waiver of RO consideration of these records, and was advised 
that the waiver would not be meaningful unless the records 
were submitted.  The veteran and his representative were 
advised that they should obtain all of the records.  More 
than 30 days has passed since the September 2000 hearing, and 
additional records have not been submitted.  Therefore, the 
Board concludes that the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been met.  

The veteran is seeking to reopen his claim for service 
connection for residuals of a traumatic head injury.  With 
respect to this claim, the Board finds, as discussed below, 
that he has not submitted new and material evidence.  

The veteran's claim of entitlement to service connection for 
residuals of a traumatic head injury was originally denied by 
a RO decision in April 1961.  The evidence of record at the 
time of the April 1961 RO decision included service medical 
records.  Records relating to a September and October 
hospitalization during service, as well as the report of a 
service medical survey, reflect that the veteran was struck 
heavily on the head with a wrench, sustaining multiple scalp 
abrasions, but no more serious injury.  The service medical 
records do not indicate that the veteran experienced any 
chronic disability as a result of the traumatic head injury.  

The April 1961 RO decision denied service connection for 
residuals of traumatic head injury on the basis that there 
was no disability residual to the inservice trauma to the 
veteran's head.  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Subsequent to the April 1961 RO decision no additional 
medical records have been submitted.  The veteran has offered 
testimony during a personal hearing, indicating that he 
received trauma to his head while on board ship.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material'; 
we are concerned, however, that some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  

The additional evidence added to the record since the April 
1961 RO decision continues to reflect that the veteran 
sustained trauma to his head during service.  It also 
continues to reflect the veteran's belief that he has some 
disability residual thereto.  However, the additional 
evidence does not provide a more complete picture of the 
circumstances surrounding the origin of the veteran's head 
injury.  Neither does the additional evidence indicate that 
the veteran has current disability that is related to any 
traumatic injury of his head, including the traumatic head 
injury during service.  The veteran, as a lay person, is not 
qualified to offer a medical diagnosis or etiology because he 
does not have such medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Since the additional evidence, either by itself or in 
connection with evidence previously assembled, does not 
contribute to a more complete picture of the circumstances 
surrounding the original head trauma during service, or 
provide any competent medical evidence of residual 
disability, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, new and material evidence has not been 
submitted.  The April 1961 RO decision is final, and the 
claim of entitlement to service connection for residuals of a 
traumatic head injury is not reopened.  



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for residuals of a traumatic head injury is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







